Citation Nr: 1021119	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a neurological 
disability, including multiple sclerosis and white matter 
disease.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1991 to 
September 2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for 
multiple sclerosis.  In an August 2007 rating action, the RO 
denied the Veteran's claim for TDIU.  [The Board notes that 
the Veteran's original claim also included issues involving a 
generalized anxiety disorder and degenerative disc disease of 
the cervical spine.  In a January 2006 rating decision, 
service connection for generalized anxiety disorder, 
adjustment disorder with depressed mood as well as 
degenerative disc disease of the cervical spine was granted.  
No claim (to include, for example, matters pertaining to the 
ratings or effective dates assigned to these now 
service-connected psychiatric and cervical spine 
disabilities) was initiated and is, therefore, not subject to 
this decision.]  

In August 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

Additional medical evidence was submitted in this matter 
following the December 2008 statement of the case.  The 
Veteran did not provide a waiver of RO consideration of the 
evidence.  However, as the Board is granting the claim for 
TDIU and remanding the other issue, a waiver is not required, 
and the Board will continue with appellate review.  See 38 
C.F.R. § 20.1304(c) (2009).  

The issue of entitlement to service connection for a 
neurological disability, including multiple sclerosis and 
white matter disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting TDIU, the full benefit 
sought on appeal regarding this issue.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The Veteran claims that he is unable to work because of his 
service connected disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  It is 
provided further that the existence or degree of non-service 
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).  

In this case, the Veteran is service-connected for 
generalized anxiety disorder, dysthymic disorder, obsessive 
compulsive disorder and panic disorder with agoraphobia, 
rated as 50 percent disabling; degenerative disc disease of 
the cervical spine, rated as 30 percent disabling; 
radiculopathy of the left upper extremity, rated as 20 
percent disabling; and degenerative disc disease of the 
thoracic and lumbar spine, rated as 20 percent disabling.  
The combined disability rating is 80 percent.  See 38 C.F.R. 
§ 4.25 (2009).  As such, the percentage requirements for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
met.  

Nevertheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
In the present case, the record shows that the Veteran 
entered service at the age of 19 and had over 14 years and 4 
months of active service.  The Veteran had two associates 
degrees, one in criminal justice and one in aircraft 
production scheduling.  In service, the Veteran worked in 
aircraft production scheduling and as an Air Force 
Investigator.  After service, he worked for approximately a 
year as a security officer.  

In a May 2009 VA Compensation and Pension Examination, the 
Veteran reported to the examiner that he left his job as a 
security officer due to emotional strain and distress.  He 
had not worked since 2007.  The Veteran described significant 
social impairment and reported that his physical and 
psychiatric disabilities prevent him from working.  The VA 
examiner found that there was interference with employment 
due to his heightened anxious state, difficulty 
concentrating, social isolation, hypervigilance, obsessive 
thinking, compulsive behavior, panic attacks and agoraphobia.  
The examiner concluded that there was severe impairment from 
both an occupational viewpoint and from a social functioning 
viewpoint.  The examiner also concluded that the psychiatric 
issues accounted for the majority of the Veteran's 
occupational dysfunction.  

Additionally, in the May 2009 examination of the Veteran's 
spine, the examiner found that the Veteran's 
service-connected spinal disabilities prevented him from 
exercising or playing sports and had severe limitation on his 
ability to do chores.  

Here, the Board finds that the evidence of record does not 
preponderate against the Veteran's claim that he cannot work 
due to his service connected disabilities.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Rather, the Veteran's testimony as to his 
limitation of employment due to his service-connected 
disabilities has been considered and found to be competent.  
Further, the VA examinations are consistent with the 
Veteran's assertions of severe limitation on employment.  
Overall, the medical and lay evidence of record indicates 
that the Veteran suffers from severe symptoms related to his 
service-connected psychiatric disorders and spine 
disabilities that severely limit his ability to be gainfully 
employed.  As the Veteran meets the scheduler requirements 
for a TDIU and as medical opinions of record support his 
contentions of being unable to work as a result of his 
service-connected disabilities, his claim for TDIU is 
granted.  


ORDER

TDIU is granted.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
medical records and also providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the Veteran had neurological symptoms in 
service.  In July 2005, a Medical Board found multiple 
sclerosis.  However, the medical evidence of record is 
unclear if there is a current diagnosis of multiple 
sclerosis.  Magnetic resonance imaging completed on the 
Veteran's brain in April 2009 clearly shows white matter 
disease.  Also, VA treatment records clearly show that the 
Veteran has complained of, and received treatment for, 
various neurological symptoms.  

As there was a finding of multiple sclerosis in service and 
as there are current neurological symptoms, the Board finds 
that a VA examination is necessary to determine the presence 
and etiology of any neurological disorder.  See 38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the relevant treatment 
records from the Mountain Home VA Medical 
Center since April 2009.  Associate all 
such available records with the claims 
folder.  If any such reported are not 
available, that fact should be noted in 
the claims folder.  

2.	Then, schedule the Veteran for a VA 
examination with the appropriate medical 
specialist to determine the nature and 
etiology of any neurological disability, 
including multiple sclerosis and white 
matter disease, found to be present.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
reports should reflect that such a review 
was made.  All pertinent symptoms and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

For any neurological disability (including 
multiple sclerosis and white matter 
disease) diagnosed on examination, the 
examiner should state whether such 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
active service.  Any opinion expressed 
should be accompanied by supporting 
rationale.  

3.	Thereafter, readjudicate the issue of 
entitlement to service connection for a 
neurological disability, including 
multiple sclerosis and white matter 
disease.  If the determination remains 
unfavorable to the Veteran, issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


